Citation Nr: 0600705	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral flat 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain additional procedural and 
evidentiary development, and following the completion of the 
requested actions, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected mechanical low back pain was manifested by not more 
than characteristic pain on motion, without a showing of 
muscle spasm on extreme forward bending or a unilateral loss 
of lateral spine motion in a standing position, or any 
greater level of impairment.  

2.  As of September 26, 2003, and thereafter, the veteran's 
service-connected mechanical low back pain is shown to be 
manifested by diminished range of motion of the lower spine, 
but without a reduction in forward flexion to below 60 
degrees, or a combined range of motion of the thoracolumbar 
spine of 120 degrees or less.  Evidence of ankylosis, muscle 
spasm, guarding, or neurological impairment is not adequately 
documented.  

3.  The veteran's service-connected bilateral flat feet are 
currently manifested by not more than a moderate level of 
impairment. 

4.  There is no showing of frequent periods of hospital care 
or a marked interference with employment with respect to 
either the veteran's service-connected mechanical low back 
pain or her bilateral flat feet.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral flat feet have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
December 2004.  All of the actions previously sought by the 
Board through its prior development request as to the matters 
herein addressed appear to have been completed in full as 
directed, and neither the veteran, nor her representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he or she should submit all 
pertinent evidence in his/her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in December 2004 advised her of the existence of the 
VCAA and its requirements as to all issues, and neither the 
veteran, nor her representative, challenges the sufficiency 
of that notice.  Finally, VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including affording the veteran any needed VA medical 
examinations.  In all, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

By a rating decision of September 1993, service connection 
for mechanical low back pain and for bilateral flat feet was 
established.  At that time, a 0 percent evaluation was 
assigned for mechanical low back pain under DC 5295 and a 0 
percent evaluation was assigned for bilateral flat feet under 
DC 5276, each effective from September 1992.  By rating 
action in December 1997, the rating for the veteran's low 
back pain was increased to 20 percent and the rating for her 
flat feet was increased to 10 percent.  Such ratings were 
reduced by a rating decision in April 2000, with the 20 
percent evaluation for low back pain being reduced to 10 
percent and the 10 percent rating for flat feet being reduced 
to 0 percent, each effective from July 2000.  

In connection with the instant appeal, it is noted that the 
veteran initiated claims for increase for the disabilities 
herein at issue in September 2001, alleging that each had 
worsened.  Such was followed by the RO's determination in May 
2002, wherein the rating for the veteran's bilateral flat 
feet under DC 5276 was increased from 0 to 10 percent, 
effective from the date of receipt of her claim for increase, 
and the previously assigned 10 percent rating under DC 5295 
for her mechanical low pain was confirmed and continued.  

Mechanical Low Back Pain

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, and then on September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002). 
Those changes effectuated in September 2002 and September 
2003, which pertain to intervertebral disc syndrome, are not 
for application in this matter.  Rather, only the changes 
made as of September 26, 2003, implementing a general rating 
formula for diseases and injuries of the spine, are 
applicable under the facts of this case.  

On the basis of VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004), 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), it 
follows that only the old rating criteria apply to the period 
prior to the date of the change in law, and only the new 
rating criteria apply to the period after the date of the 
change in law.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment where there were 
slight subjective symptoms only.  A 10 percent rating was 
assignable with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain where there was 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

It is contended by the veteran in oral and written testimony 
that her back disorder primarily involves pain and pain on 
motion, limitation of range of motion, and muscle spasm.   
Flare-ups are noted to occur two to three times monthly, 
causing loss of work for a day or two each time.  
Difficulties in performing her work as a carrier technician 
for the United States Postal Service are alleged to result 
from her back disability.  

Notwithstanding the veteran's contentions as to an increased 
level of severity, the record fails to identify the existence 
of more than moderate lumbosacral strain prior to September 
2003.  As well, there is no showing of limitation of motion 
to such a degree or of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
beyond September 2003, so as to warrant the assignment of 
more than a 10 percent evaluation for the disorder in 
question under the general rating formula.  It bears 
mentioning that that the disability herein under review does 
not encompass degenerative disc disease, and, as such, rating 
of the veteran's service-connected low back pain is not 
possible under the criteria for intervertebral disc disease 
in effect prior to September 2002, or prior to and on and 
after September 26, 2003.  Parenthetically, the veteran is 
advised that if she desires to advance a claim for service 
connection for disc disease of the lumbar spine, such claim 
should be directed to the RO for its initial consideration.  

Evidence on file includes a report from a private physician, 
R. L. Nelson, M.D., indicating that he had been treating the 
veteran since June 2001 for lumbosacral pain, including pain 
on bending and muscle spasm.  Dr. Nelson reported that 
forward flexion was possible to 40 degrees on the right and 
to 30 degrees to the left, with lateral flexion to 10 
degrees.  The record otherwise demonstrates that the veteran 
was involved in a motor vehicle accident in November 2001, 
following which she experienced low back pain, among other 
symptoms.  Chiropractic care followed, with range of motion 
studies in November and December 2001 identifying some 
significant, albeit short-term, reductions in range of motion 
values of the lumbar spine during only those months.  Beyond 
December 2001, most of the veteran's complaints entailed her 
cervical spine, which it is noted is not herein at issue.  

VA medical examination in February 2002 disclosed no gait 
impairment, painful motion, muscle spasm, weakness, or 
tenderness.  Forward flexion of the lumbar spine was possible 
to 85 degrees, with extension to 20 degrees, right and left 
lateral flexion to 25 degrees, and rotation to the left and 
right to 35 degrees.  In April 2003, she underwent magnetic 
resonance imaging of her low back, with findings therefrom 
demonstrating mild degenerative facet arthropathy of the 
lumbar spine.  VA medical examination in June 2003 disclosed 
that she was able to forward flex her lower spine to 80 
degrees, with extension to 20 degrees, and lateral flexion to 
25 degrees bilaterally, and rotation to 25 degrees.  There 
was no report of ankylosis being present and the existence of 
a neurological deficit was ruled out.  Further VA examination 
in May 2005 showed forward flexion was possible to 85 
degrees, with backward extension to 30 degrees, lateral 
flexion to the right and left to 30 degrees, and rotation to 
40 degrees bilaterally.  

With respect to the period prior to September 26, 2003, it is 
not shown that there was present muscle spasm on extreme 
forward bending or a unilateral loss of lateral spine motion 
in a standing position, or any greater level of impairment.  
While Dr. Nelson reported the existence of muscle spasm and a 
greater impairment of motion, such findings were not 
corroborated by the other evidence then of record, including 
the reports of VA medical evaluations in February 2002 and 
June 2003.  In addition, the motor vehicle accident in late 
November 2001 is shown to have been responsible for only an 
acute reduction in range of motion values for the veteran's 
low back.  The great weight of the evidence is to the effect 
that not more than a 10 percent rating was for assignment for 
the period prior to September 26, 2003, under DC 5295, or any 
applicable alternate rating criteria, to include DCs 5285, 
5286, 5289, and 5292, on the basis of vertebral fracture, 
ankylosis, or limitation of motion.  

As of September 26, 2003, and beyond, forward flexion of the 
thoracolumbar spine is shown to be in excess of 60 degrees 
and the combined range of motion of the thoracolumbar spine 
is well in excess of 120 degrees, as required for the 
assignment of the next higher evaluation under DC 5237.  
Evidence of muscle spasm or guarding severe enough to result 
in a gait impairment or abnormal spinal contour is likewise 
absent.  In fact, on the VA examination conducted in May 
2005, no muscle spasm or gait disturbance was clinically in 
evidence.  To that end, there is no reasonable basis 
presented for an increase in the schedular evaluation for 
assignment under the general rating formula as of September 
26, 2003, or subsequently.  

In evaluating the degree of pain and functional loss, it 
noted that pain is a listed criterion for DC 5295 and its 
presence is considered in connection with the rating assigned 
under that DC.  In support of the veteran's position, the 
fee-basis examiner on a VA medical examination in February 
2002, found there to be additional limitation of motion 
caused by pain, although painful motion or weakness were 
absent.  Likewise, that examiner referenced the occurrence of 
flare-ups which were reported to limit the veteran 
occupationally and in terms of her performance of daily 
activities.  Dr. Nelson also reported in March 2004 that the 
veteran had been restricted from lifting more than 20 pounds 
and that she had been incapacitated from her postal service 
job two to three days monthly.  Those opinions, however, are 
in no way shared by the VA examiners who fully evaluated the 
veteran in June 2003 and May 2005 and reviewed the entirety 
of her claims folder, including the VA examination report of 
February 2002 and Dr. Nelson's statement.  Such physicians 
set forth no basis for an increased schedular evaluation on 
the basis of functional loss.  It is also noted that no data 
are furnished by the veteran from her employer with which to 
document the reported loss of time from work due to low back 
pain.  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet.App. 361 (1993) (the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  

Given the absence of any quantifiable diminution in range of 
motion, and as the record otherwise indicates that the 10 
percent rating already in effect adequately compensates the 
veteran for the level of impairment demonstrated, the 
assignment of a schedular evaluation in excess of 10 percent 
is not found to be warranted on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, or DeLuca.  As well, there is no showing 
of frequent periods of hospital care for treatment of low 
back pain or a marked interference with employment directly 
related thereto, so as to warrant an increased evaluation for 
low back pain on an extraschedular basis.  

On the basis of the foregoing, denial of the veteran's claim 
for increase for mechanical low back pain is in order.  

Bilateral Flat Feet

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  
Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.

In this instance, medical data do not demonstrate the 
existence of more than moderate bilateral acquired flatfoot, 
and, as such, the assignment of rating in excess of 10 
percent under DC 5276 is not warranted.  In pertinent part, 
the record fails to objectively establish the presence of a 
marked foot deformity, pain on manipulation and use 
accentuated, swelling on use, or characteristic callosities, 
as would indicate the presence of severe flatfoot.  Indicia 
of pronounced flatfoot are likewise absent.  The record does, 
however, denote the existence of unrelated nonservice-
connected disabilities, including bilateral plantar fasciitis 
and heel spurring, among others, which may in part account 
for the veteran's complaints of increasing severity of her 
foot problems.  As such, an increased rating for bilateral 
flat feet is not for assignment under DC 5276.  

Likewise, alternate schedular criteria do not provide a basis 
for the assignment of a rating in excess of 10 percent for 
bilateral flat feet.  It is neither claimed nor shown that 
her pes planus has resulted in a shortening of the bones of 
the lower extremities, such as to warrant an increase under 
DC 5275.  Also, service connection has not been established 
for plantar fasciitis, heel spurring, of other disorder, and 
there is no indication, based on the medical evidence 
presented, of nonunion or malunion of the tarsal or 
metatarsal bones, or indicia of a moderately severe foot 
injury, as would warrant an increase under DCs 5278, 5283, or 
5284. 

Pain is a listed criterion for DC 5276, and the record does 
not otherwise denote flare-ups, fatigability, incoordination, 
or pain on movement.  In addition, those indicia of 
functional loss are applicable only to those DCs where the 
basis for rating is limitation of motion, see Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996), and DC 5276 does not evaluate 
pes planus on the basis of limited motion.  As the record 
otherwise indicates that the 10 percent rating assigned 
adequately compensates the veteran for the level of 
impairment demonstrated, the assignment of a schedular 
evaluation in excess of 10 percent is not found to be 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, or 
DeLuca.  Also lacking in this case is any probative evidence 
that the veteran's service-connected flat feet are productive 
of a marked interference with her employment or that such 
disorder necessitates frequent periods of hospital care. 

To that end, the veteran's oral and written testimony as to 
an increased level of severity of her bilateral flat feet is 
not substantiated by persuasive evidence.  Denial of her 
claim for increase is thus in order.  


ORDER

An increased rating for mechanical low back pain is denied.  

An increased rating for bilateral flat feet is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


